Citation Nr: 0841563	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include irritable bowel syndrome (IBS), claimed as secondary 
to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1943 to November 
1943.  This appeal initially came before the Board of 
Veterans' Appeals (Board) in July 2006.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Following submission of briefs by 
the parties, the Court set aside the Board's 2006 decision in 
April 2008 and remanded the claim to the Board for further 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's discussion of the VA examinations afforded to the 
veteran in this case makes it clear that the veteran must be 
afforded another VA examination to determine if he has a 
stomach disorder, to include IBS, as a result of service-
connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The interpretation of notice requirements 
under the VCAA has changed since the veteran 
submitted the claim on appeal in 2002.  An 
updated notice of VA's duties to the veteran 
should be issued.  The notice should include 
information about service connection based on 
a theory of aggravation, as well as direct and 
secondary service connection.

2.  If the veteran has received VA treatment 
during the period from October 2002 to the 
present, those records should be obtained.

3.  The veteran should be afforded the 
opportunity to identify or submit private 
clinical records from March 2002 to the 
present that might be relevant to support his 
claim.  

4.  The veteran should be afforded the 
opportunity to submit alternative records to 
support the claim, such as employment clinical 
records, employer statements, and the like.

5.  The veteran should be afforded VA 
examination of the gastrointestinal (GI) 
tract.  The examiner should review the entire 
claims file, including the VA examinations and 
opinions.  Relevant clinical records, 
including those obtained during the course of 
this Remand, should be reviewed, and pertinent 
facts from that review should be discussed in 
the written report.  The examiner(s) should 
address the following questions:

        (i) What GI disorders does the veteran 
currently manifest? The examiner should assign 
a diagnosis for each disorder.  The examiner 
should specifically state whether irritable 
bowel syndrome (IBS) is or is not present, and 
explain the findings which support the 
determination.
        (ii) If a GI disorder, to include IBS, is 
present, is it at least as likely as not (that 
is, is there at least a 50-50 degree of 
probability) that the GI disorder is 
etiologically related to the veteran's 
service-connected PTSD?  
        (iii)If a GI disorder, to include IBS, is 
present, is it at least as likely as not (that 
is, is there at least a 50-50 degree of 
probability) that the disorder was first 
manifested during a period of active service, 
or is etiologically related to the veteran's 
service?
        (iv) If a GI disorder, to include IBS, is 
present, is it at least as likely as not (that 
is, is there at least a 50-50 degree of 
probability) that the disorder is aggravated 
by (that is, permanently worsened by) the 
veteran's service-connected PTSD?  

It would be helpful if the examiner, in 
expressing his or her opinion, would use the 
language "likely," "unlikely" or "at least as 
likely as not."  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation. 

6.  The foregoing requested development should 
be completed.  The claim on appeal should be 
readjudicated.  The claimant should be 
notified of that adjudication.  If any benefit 
requested on appeal is not granted to the 
claimant's satisfaction, the claimant and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained.  The 
claimant should be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


